DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed November 3, 2021 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 1 – 2, 5 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a general-purpose engine comprising an engine main body having a muffler on a side; a cooling mechanism which cools the engine main body; and a shroud which covers at least part of the engine main body and the cooling mechanism, wherein the cooling mechanism includes a cooling fan which produces a cooling air flow by rotating, and a blowing part which blows the cooling air flow produced by rotation of the cooling fan towards an upper part of the engine main body, and wherein a space through which the cooling air flow can flow is formed between the shroud and the muffler, and in the space formed between from an upper part to a lower part of the muffler and the shroud, the shroud is provided so as to swell to an outer side so that a clearance between the muffler and the shroud is lager at the lower part than at the upper part, and wherein an inner wall surface of the shroud forming the space has a sloped face disposed at the lower part and formed by projecting inwards towards a fixture fixing the muffler to the engine main body. The closest prior art reference, Hiranuma et al. (JP 11200873A), teaches a similar engine cooling device with a muffler, but differs from the location of the space formed between the muffler and fan with regard to directing the air toward the shroud as claimed. No other reference cures this deficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747